Citation Nr: 9911370	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1995, the 
RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a left knee injury and for a back 
condition and for residuals of a cyst removal.  The veteran 
submitted a notice of disagreement on all three issues in 
September 1995.  The RO mailed a statement of the case on the 
issues to the veteran in September 1995.  A substantive 
appeal as to the denials of service connection for residuals 
of a left knee injury and for residuals of a cyst removal was 
received in December 1995.  The VA Form 9 submitted in 
December 1995 also included discussion of residuals of a 
right knee injury but did not include any discussion 
pertaining to a back condition.  

The Board finds the December 1995 VA Form 9 perfected appeals 
of the denial of service connection for residuals of a left 
knee injury and for residuals of a cyst removal.  The 
December 1995 submission has also been construed to be an 
attempt to reopen the claim of entitlement to service 
connection for residuals of a right knee injury but was not 
sufficient to perfect the appeal of the denial of entitlement 
to service connection for a back condition.  

In March 1997, a Statement of Accredited Representative in 
Appealed Case was received at the RO.  This communication 
included arguments pertaining to the denial of service 
connection for a back condition.  The Board has interpreted 
the March 1997 document as an attempt to reopen the claim of 
entitlement to service connection for a back condition.  

In December 1998, the RO granted service connection for 
residuals of a post-operative pilonidal cyst.  During the 
same month, the RO mailed a supplemental statement of the 
case to the veteran which included, in pertinent part, the 
issues of whether new and material evidence had been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a right knee injury and for a 
back condition.  On a statement received at the RO in January 
1999, the veteran expressed disagreement, in pertinent part, 
with the findings that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a right knee injury and for a 
back condition.  The Board has construed the January 1999 
statement to be a notice of disagreement to the December 1998 
supplemental statement of the case pertaining to the issues 
of entitlement to service connection for residuals of a right 
knee injury and for a back condition.  

The Board notes that on a statement received at the RO in 
September 1995, the veteran claimed that the RO committed 
clear and unmistakable error in denying service connection 
"for the disabilities at issue."  The Board further notes 
that the veteran did not identify which rating decision and 
which issues he was alleging contained clear and unmistakable 
error.  This issue has been neither procedurally prepared nor 
certified for appellate review and is referred to the RO for 
appropriate consideration.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a right knee injury and for a 
back condition will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT


1.  In July 1986, the RO denied the claim of entitlement to 
service connection for residuals of a left knee injury.  

2.  The evidence submitted since the July 1986 determination 
wherein the RO  denied the claim of entitlement to service 
connection for residuals of a left knee injury does not bear 
directly and substantially upon the issue, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSION OF LAW

Evidence submitted since the July 1986 decision wherein the 
RO denied entitlement to service connection for residuals of 
a left knee injury is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).


The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   


Factual Background

The evidence which was of record at the time of the July 1986 
rating decision wherein the RO denied the claim of 
entitlement to service connection for residuals of a left 
knee injury is reported below.  

Review of the service medical records shows no abnormalities 
were noted at the time of the separation examination which 
was conducted in September 1974.  The veteran reported that 
he was in good health at that time.  There were no complaints 
of, diagnosis of or treatment for a left knee injury included 
in the service medical records.  

By rating decision dated in July 1986, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury.  The RO found there was no 
evidence of residuals of a left injury included in the 
service medical records.  The veteran was informed of the 
decision and of his appellate and procedural rights via 
letter dated in August 1986.  The veteran did not appeal the 
RO's decision which became final in August 1987.  

The evidence added to the record subsequent to the July 1986 
rating decision wherein the RO denied service connection for 
residuals of a left knee injury is reported below.  

VA outpatient treatment records have been associated with the 
claims file.  In February 1995, the veteran sought treatment 
for pain in the left knee.  He reported that the pain began 
while in the service.  The assessment was history of injury 
to left knee while in the service.  February 1995 X-rays of 
the left knee were interpreted as negative.  A separate 
February 1995 treatment record included the notation that the 
veteran had injured his left knee in service but did not 
report the injury. 

Analysis

The Board finds the veteran has not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for residuals of a left knee injury.  

The only new evidence submitted by the veteran consists of VA 
outpatient treatment records.  None of the records linked a 
left knee injury to active duty.  A February 1995 treatment 
record included the assessment of history of injury to left 
knee while in the service.  This finding of a history of a 
left knee injury while in service is not supported by the 
service medical records.  Additionally, a left knee disorder 
was not linked to active duty.  The Court has held that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  




There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. At 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a left knee injury, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury, the appeal is denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A VA Form 9 received at the RO in December 1995 has been 
construed by the Board as an attempt to reopen the claim of 
entitlement to service connection for residuals of a right 
knee injury.  On a supplemental statement of the case dated 
in December 1998, the RO informed the veteran, in pertinent 
part, that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  In January 1999, the 
veteran submitted a statement which the Board has construed 
as a notice of disagreement with the December 1998 finding 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  

In March 1997, a statement was received from the veteran 
which included arguments pertaining to the denial of service 
connection for a back condition.  The Board has interpreted 
the March 1997 document as an attempt to reopen the claim of 
entitlement to service connection for a back condition.  In 
December 1998, the RO mailed a supplemental statement of the 
case to the veteran which included the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a back condition.  
On a statement received at the RO in January 1999, the 
veteran expressed disagreement with the finding that new and 
material evidence had not been submitted to reopen the claim.  

The Board has construed the January 1999 statement to be a 
notice of disagreement with the December 1998 supplemental 
statement of the case pertaining to the issue of entitlement 
to service connection for a back condition.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. At 408-10 
(1995).  

Accordingly, the issues of whether new and material evidence 
has been submitted to reopen the claims of entitlement to 
service connection for a back condition and for residuals of 
a right knee injury are REMANDED for the following action:

The RO must prepare and send the veteran 
and his representative a statement of the 
case on the issues of whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for a back condition 
and for residuals of a right knee injury.  
Notification should be included advising 
the veteran of the need to file a 
substantive appeal within the requisite 
period of time if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

